Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority as 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Acknowledgment is made of applicant’s claim for priority of applications JP 2014-102447 filed in Japan on 05/16/2014.
Claims 1-8 are pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2008/0165110 in view of Imai et al. US 2004/0066637.
Claim 1
(Fig. 4) a gate line 214 [0078] extending in a first direction (X-direction) in an 5active area DA [0030]; a first contact portion 213 (gate pad) [0078] located outside of the active area
(Fig. 5A) an insulating layer 220 [0079] covering the gate line and the first contact portion 214/213 (gate pad 213 is formed at one end of the gate line 214 for supplying gate driving signal) [0081]; 
10(Figs. 1, 2) a gate drive circuit 130/140 disposed outside of the active area DA; 
(Fig. 4) an output line 216 [0078] of the gate drive circuit 130/140 arranged on the insulating layer 220; and 
(Figs. 4, 5A) a second contact portion 252 [0108] extending in the second direction (Y-direction) and arranged on the insulating layer 220, 
(Fig. 5A) the insulating layer 220 has a bottom surface and a upper surface, the gate line 214/213 (gate line/pad) and the first contact portion 213 are in contact with the bottom surface 220, 20
(Figs. 4, 5A) the output line 216/245 [0078] and the second contact portion 252 are in contact with the upper surface 220 – Note: the V-shape contact portion 252 covers the upper surface 220, and output line 215 is in contact with contact portion 252.
(Fig. 4) the gate line 214 is drawn outside of the active area DA and connected to the first contact portion 213 in a first position (connection of 213/214), 
25(Fig. 4) the output line 216 is drawn from the gate driver circuit 130/140 to the active area and connected to the second contact portion 252 in a second position (252/216), 
23(Fig. 4) the first position (connection of 213/214) is apart from the second position (connection of 216/215) in a plane view.
Except
the first contact portion faces the second contact 5portion in a direction perpendicular to the first direction and the second direction with the insulating layer interposed therebetween 
the first contact portion is in contact with the second contact portion via a plurality of contact holes formed in the insulating layer
the first contact portion overlaps with the second contact portion and the plurality of contact holes, the second contact portion overlaps with the first contact portion at least in a region from the first 15position to the second position, and 
at least two contact holes of the plurality of contact holes are aligned along the second direction in the region from the first position to the second position
However Imai et al. teach
(Fig. 4) the first contact portion CP (bridging connection pattern CP) [0055] faces the second contact 5portion GL (gate line) in a direction (Y-direction) perpendicular to the first direction (X-direction) and the second direction with the insulating layer GI (gate insulating film) interposed therebetween 
(Fig. 10) the first contact portion CP is in contact with the second contact portion GL via a plurality of contact holes G01/G02 (through holes) [0054] formed in the insulating layer GI.
(Figs. 4, 10) the first contact portion CP overlaps with the second contact portion GL and the plurality of contact holes G01/G02, 
(Fig. 10) the second contact portion GL overlaps with the first contact portion CP at least in a region “II” (gate terminal section “II” is indicated by a broken line)
(Fig. 10) at least two contact holes G01/G02 of the plurality of contact holes are aligned in the region from the first position G01 to the second position G02 - Regarding the limitation “at least two contact holes of the plurality of contact holes are aligned along the second direction in the region from the first position to the second position”: Imai et al. in (Fig. 10) teach four contact holes G01/G02 aligned in both vertical/horizontal directions. However, applicant fails to establish the claimed feature ‘aligned along the second direction’ is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality the feature would have been an obvious matter of design choice and it appears that the invention would perform equally well with the combination of Kim/Imai.
It would have been obvious to a person with ordinary skill in the art to modify Kim’s invention with Imai’s contact connection structure in order to provide protection from ESD electrostatic discharge to a driving structure, as taught by Imai et al. [0012].

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Claim 3: Kim et al. disclose as above
Imai et al. teach 
(Fig. 18) the gate line GL has a first part GT (gate terminal), a second part CP (bent portion) and a third part GL (gate line), 
the first part GT, the second part CP and the third part GL are in contact with the bottom surface of the insulating layer 220, 
the first part GT extends in the first direction and is located in the outside of the active area, the third part GL extends in the first direction and is connected to the first contact portion (Kim’s contact portion 213) in the first position, 
(Fig. 19) the third part GL is apart from the first part GT in the second direction, a first end of the second part CP is connected to the first part GT, and a second end of the second part CP is connected to the third part GL.  
It would have been obvious to a person with ordinary skill in the art to modify Kim’s invention with Imai’s contact connection structure in order to provide protection from ESD electrostatic discharge to a driving structure, as taught by Imai et al. [0012].

Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2008/0165110, Imai et al. US 2004/0066637 as applied to claim 1 above, and further in view of  Itakura et al. US 2010/0123869.
Claim 2: Kim et al. disclose as above
Itakura et al. teach
(Fig. 2) a power supply line PE (ground wire) extending in the second direction (Y-direction); and a common electrode CCL located in the active area, 
the power supply line PE is located outside of the active area and is located between the first contact portion ST1 and the active area in a plane view, 
the power supply line PE (ground wire) has a common potential and is electrically connected to the common electrode CCL, 
the power supply line PE is arranged on the upper surface of the insulating layer, and 
the gate line GL/ST1 crosses the power supply line PE. 


Claim 4: Kim et al. disclose as above
Itakura et al. teach
(Fig. 2) a power supply line PE (ground wire) extending in the second direction (Y-direction); and a common electrode CCL located in the active area, 
the power supply line PE is located outside of the active area and is located between the first contact portion ST1 and the active area in a plane view, 
the power supply line PE (ground wire) has a common potential and is electrically connected to the common electrode CCL, 
the power supply line PE is arranged on the upper surface of the insulating layer, and 
the power supply line PE crosses a part of the second part GT1/GL [0048-0049]
It would have been obvious to a person with ordinary skill in the art to modify Kim’s invention with Itakura's driving connection structure in order to provide protection from ESD electrostatic discharge in an etching process of a display device by an indirect route of electrostatic discharge which does not extend in the direct horizontal direction at the shortest distance but goes through the semiconductor film SLE, as taught by Itakura et al. [0015] [0025].


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2008/0165110, Imai et al. US 2004/0066637, Itakura et al. US 2010/0123869 as applied to claim 4 above, and further in view of  Yoo et al. US 2015/0102394.
Claim 5: Kim et al. disclose as in claim 4 above
Yoo et al. teach
(Fig. 2) the first contact portion 108c (vertical interconnection pattern 108c) [0088-00898] has a stripe shape extending in the second direction (Y-direction), and the second contact portion 138 has a stripe shape extending parallel to the first contact portion 108c above the first contact portion 108c, 
It would have been obvious to a person with ordinary skill in the art to modify Kim’s invention with Yoo’s structure in order to provide ESD electrostatic discharge protection features to a display device, as taught by Yoo et al. [0006].

Claim 6: Kim et al. disclose as in claim 5 above
Imai et al. teach
(Fig. 19) the first contact portion GT/CP has a first edge GT (upper horizontal edge) and a second edge GT (lower horizontal edge) opposed to the first edge in the second direction, 
(Fig. 18) the first edge GT (upper horizontal edge) overlaps with the second contact 5portion SF, the second edge GT (lower horizontal edge) overlaps with the second contact portion SF, and 
(Fig. 10) the four contact holes G01/G02/G02/G01 of the plurality of contact holes (in region “II”) are aligned along the second direction between 10the first edge GT (upper horizontal edge) and the second edge GT (lower horizontal edge).
It would have been obvious to a person with ordinary skill in the art to modify Kim’s invention with Imai’s contact connection structure in order to provide protection from ESD electrostatic discharge to a driving structure, as taught by Imai et al. [0012].

Claim 7: Kim et al. disclose as in claim 6 above
Imai et al. teach
(Fig. 19) the first contact portion GT/CP has a first edge GT (upper horizontal edge) and a second edge GT (lower horizontal edge) opposed to the first edge in the second direction, 
(Fig. 10) the four contact holes G01/G02/G02/G01 of the plurality of contact holes (in region “II”) are aligned along the second direction (Y-direction) between 10the first edge GT (upper horizontal edge) of the second contact portion and the second edge GT (lower horizontal edge) of the second contact portion SF, and 99
(Fig. 19) the first contact portion GT/CP/GL is located inside of the second contact portion SF in a plane view.
It would have been obvious to a person with ordinary skill in the art to modify Kim’s invention with Imai’s contact connection structure in order to provide protection from ESD electrostatic discharge to a driving structure, as taught by Imai et al. [0012].

Claim 8: Kim et al. disclose as in claim 7 above

(Fig. 10) each of the four contact holes G01/G02/G02/G01 (in region “II”) has a long axis in the second direction (Y-direction)
It would have been obvious to a person with ordinary skill in the art to modify Kim’s invention with Imai’s contact connection structure in order to provide protection from ESD electrostatic discharge to a driving structure, as taught by Imai et al. [0012].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871